Citation Nr: 0422304	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  99-04 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1973 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The veteran testified at Travel Board hearings in June 2001 
and November 2002.  Transcripts of those hearings are 
associated with the claims folder.  

The September 1998 rating decision found no new and material 
evidence to reopen the claim for service connection for a 
right knee disorder.  In a September 2001 decision on appeal, 
the Board determined that there was new and material 
evidence, reopened the claim, and remanded the case to the RO 
for additional development.  On return to the Board, in a 
February 2003 decision, it denied service connection for a 
right knee disorder.  The veteran appealed that decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  In an 
April 2004 Order, the Court vacated the Board decision and 
remanded the matter to the Board.  By letter dated in July 
2004, the Board advised the veteran and his representative 
that there was additional time in which to supplement the 
evidence and argument before the Board.  Responses received 
from the veteran and his representative in July 2004 have 
been associated with the claims folder.  The case is again 
ready for appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id.  A remand is required to secure compliance with 
the instructions from the September 2001 Board remand, 
pursuant to Stegall, for the reasons discussed below. 

In this case, the September 2001 Board remand instructed the 
RO to secure a VA orthopedic examination and opinion as to 
the etiology of the veteran's right knee disorder.  The 
examiner was requested to discuss the reasons for agreeing or 
disagreeing with the July 2001 opinion from W. McArthur, M.D.  
As the Court Order observes, the April 2002 VA examination 
report fails to address Dr. McArthur's opinion.  

In addition, the September 2001 Board remand instructed the 
RO to take all necessary action to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002).  However, as noted in the Court's Order, 
there is no correspondence from the RO to the veteran that 
provides notice as required by 38 C.F.R. § 3.159(b)(1) ("VA 
will also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim").    

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran and 
his representative notice in compliance 
with the VCAA, to include 38 C.F.R. § 
3.159(b)(1), and request that the veteran 
provide any evidence in his possession 
that pertains to the claim for service 
connection for a right knee disorder.    

2.  The RO should arrange for the veteran 
to be scheduled for a VA orthopedic 
examination to ascertain the nature and 
etiology of his current right knee 
disability.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should offer an opinion as to 
whether it is likely, as likely as not, 
or unlikely that any current right knee 
disability is causally related to his 
military service, including consideration 
of the right knee symptomatology noted 
during service.  A detailed rationale for 
all opinions expressed is requested, 
along with a discussed of the reasons for 
agreeing or disagreeing with the July 
2001 opinion of W. McArthur, M.D. (marked 
with a green tab on the right hand side 
of the claims folder).  The term "as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



			
	M. W. GREENSTREET	ALAN S. PEEVY
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
BETTINA S. CALLAWAY 
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


